DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 5, 6, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al. (10043421).  With respect to claim 1, Koo et al. discloses an electronic apparatus comprising: a display panel (100, DS, DA1, FA, FA1, DA2, FA2, DA3) comprising a first surface portion (DA1), a second surface portion (DA2), and a third surface portion (FA, FA1) which is disposed between the first surface portion (DA1) and the second surface portion (DA2), wherein each of the first surface portion (DA1), the second surface portion (DA2), and the third surface portion (FA, FA1) displays an image (IM); and a window (column 10 lines 11-15) disposed on the display panel (100, DS, DA1, FA, FA1, DA2, FA2, DA3), wherein the display panel (100, DS, DA1, FA, FA1, DA2, FA2, DA3) operates in one of a first mode (1C, 2B, 3C, 5C) and a second mode (1A, 2A, 3A , 4A) in the first mode (1C, 2B, 3C, 5C), the third surface portion (FA, FA1) is bent from the first surface portion (DA1), and the second surface portion (DA2) is bent from the third surface portion (FA, FA1), and in the second mode (1A, 2A, 3A , 4A), the first surface portion (DA1), the second surface portion (DA2), and the third surface portion (FA, FA1) are substantially parallel to each other.  With respect to claim 5, Koo et al. discloses the electronic apparatus of claim 1, further comprising a housing (200) which provides an exterior of the electronic apparatus in conjunction with the window (column 10 lines 11-15), wherein the housing (200) supports and contacts the second surface portion ((DA2) and the third surface portion (FA, FA1).  With respect to claim 6, Koo et al. discloses the electronic apparatus of claim 5, wherein in the first mode (1C, 2B, 3C, 5C), a side surface of the housing (200) and a portion of a rear surface of the housing are covered by the display panel, and in the claim 14, Koo et al. discloses the electronic apparatus of claim 5, further comprising a hinge (FX1-FX6, RX1-RX3) fixed to a side surface of the housing (200), and which supports the third surface portion (FA, FA1) in the first mode (1C, 2B, 3C, 5C).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Allowable Subject Matter
Claims 2-4, and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 2-4 and 7-13, patentability resides in each and every limitations as claimed and including all of the other limitations of the base claim(s) respectfully.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 15-20, patentability resides, at least in part in the third to sixth surface portions of the display panel as claimed and including all of the other limitations of the base claim(s) respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2021-01-15